PER CURIAM.
Affirmed. Although we agree with appellant that the penalty imposed upon it by the appellee seems severe, we are nevertheless compelled to affirm because of the legislature’s broad grant of discretionary authority to the agency as to the appropriate penalty to be imposed. Florida Real Estate Commission v. Webb, 367 So.2d 201 (Fla.1978) and Lash v. State of Florida, Dept. of Business Regulation, 411 So.2d 276 (Fla. 3d DCA 1982). We reject appellant’s contention that the agency added any findings of fact inconsistent with the hearing officer’s findings.
ANSTEAD, C.J., and LETTS and DELL, JJ., concur.